          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1743 Page 1 of 7




                                                                                       DEFENDANT'S EXHIBIT


                                                                                           1019

U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000762
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1744 Page 2 of 7




                                                                                       DEFENDANT'S EXHIBIT


                                                                                         1019-2
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000763
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1745 Page 3 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1019-3
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000764
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1746 Page 4 of 7




                                                                                       DEFENDANT'S EXHIBIT


                                                                                         1019-4
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000766
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1747 Page 5 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1019-5
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000765
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1748 Page 6 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1019-6
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000767
          Case 1:19-cr-02032-SMJ    ECF No. 210-20   filed 09/24/20   PageID.1749 Page 7 of 7




                                                                                        DEFENDANT'S EXHIBIT


                                                                                          1019-7
U.S. v .Cloud et al 1:19-CR-02032-SMJ                                                           000000768
